Citation Nr: 0419909	
Decision Date: 07/23/04    Archive Date: 08/04/04	

DOCKET NO.  01-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound involving the right lower knee, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for right lower 
leg neuralgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
VARO in Louisville, Kentucky, which confirmed and continued 
10 percent disability evaluations for each of the 
disabilities at issue.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.

The appeal has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).  


REMAND

The Board finds that additional medical evidence is required 
in order to evaluate the disabilities at issue fairly and 
equitably.  During the course of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, effective August 30, 2002.  The Board notes 
that in its January 2004 supplemental statement of the case, 
the RO considered the new version of the regulations in 
determining that no increase was warranted.  Although it 
provided the veteran with the new criteria, it referred 
primarily to the findings of the September 2001 VA 
examination that was undertaken prior to the promulgation of 
the amended rating criteria.  The examination report does not 
provide a discussion of the presence or absence or severity 
of findings needed for proper evaluation under the new 
criteria.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2003).  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 
7 Vet.App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994).  Therefore, the Board finds that a remand is required 
so that the RO may secure an examination that addresses all 
of the relevant rating criteria. 

The Board notes that, since the last rating examination 
accorded the veteran was in September 2001, almost three 
years ago, the veteran should be accorded a more current 
neurologic examination for the purpose of determining the 
current nature and extent of impairment attributable to the 
neuralgia.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with a communication 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The communication 
should explain what, if any, information 
and medical evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims of 
entitlement to increased ratings for 
residual scarring of the right lower knee 
and right lower leg neuralgia.  The 
communication should indicate what 
portion of the evidence, if any, is to be 
provided by the veteran and what portion, 
if any, VA will attempt to obtain on his 
behalf.  The letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims. 

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers who have treated him for 
disability of the right lower extremity 
since 2003.  The aid of the veteran in 
securing any records indicated, to 
include providing necessary 
authorizations, should be elicited, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be so informed in writing.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of the 
residual scarring of the right lower knee 
and the right lower leg neuralgia.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
The examiner must describe any 
disfigurement resulting from the scarring 
and include unretouched color 
photographs.  The examiner should 
specifically state whether the disability 
is productive of marked deformity and 
report the size and extent of the 
scarring.  The examiner should also 
report whether the scarring is 
superficial, poorly nourished, ulcerated, 
or tender and painful on objective 
demonstration. 

The length and width of the scars should 
be reported.  It should also be indicated 
whether the scars are elevated when 
pressed on palpation, adherent to 
underlying tissue, hypo-or hyper 
pigmented in an area exceeding 6 square 
inches (39 square centimeters); whether 
the skin texture is abnormal (irregular, 
atrophic, shiny, scaly and so forth) in 
an area exceeding 6 square inches (39 
square centimeters); whether there is 
underlying soft tissue missing in an area 
exceeding 6 square inches (39 square 
centimeters); whether the skin is 
indurated and inflexible in an area 
exceeding 6 square inches (39 square 
centimeters); whether there is visible or 
palpable tissue loss; and whether there 
is frequent loss of covering of the skin 
over the scar.  If the examiner is not 
able to provide the requested information 
with any degree of medical certainty, 
this should be so indicated.  The 
examiner should also perform neurological 
testing of the right lower leg, and any 
necessary testing, to include nerve 
conduction studies, should be 
accomplished.  The examiner should 
comment as to whether the joint disease 
of the knee referred to on outpatient 
visits in 2003 may be disassociated from 
the service-connected impairment of the 
right lower extremity.

4.  After completing any additional 
development, the RO should readjudicate 
each claim on appeal.  If the benefits 
sought are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be furnished to him and 
his representative.  The case should then 
be returned to the Board if otherwise in 
order.  

The veteran is advised that failure to report for a scheduled 
VA examination without good cause may have adverse 
consequences for his claims.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


